Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 10/21/2020 and 04/07/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The Drawings filed on 10/08/2020 have been considered and approved by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation, “a size” as recited  in claims 8 and 9, is unclear with regard to how such a  comparison is to be made. The plainest meaning od “a size” might by ‘a volume’, but it is not entirely clear how such a comparison would be obvious in the application (or how such a limitation could be searched in the prior art).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11, and 18 of U.S. Patent No. 11,424,190. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10, and 19 of the present Application (17/065,521) and claims 1, 3-11 and 18 of the U.S. Patent No.  11,424,190, are both drawn to the same features, and any differences are minor and would have been obvious to one skilled in the art.
Below is the chart showing the similarities and differences between claims 1-10, 13 and 19 of the present Application 17/065,521 and claims 1, 3-11, and 18 of the U.S. Patent No. 11,424,190.
17/065,521
U.S. Patent No. 11,424,190.
Claim 1. A multi-chip package, comprising: an interposer comprising a wiring structure and an interposer via electrically connected to the wiring structure; a plurality of semiconductor chips disposed on a first surface of the interposer and electrically connected to each other through the interposer; an encapsulant disposed on the first surface of the interposer and encapsulating at least a portion of the plurality of semiconductor chips; and a redistribution circuit structure disposed on a second surface of the interposer opposite to the first surface of the interposer, wherein the plurality of semiconductor chips are electrically connected to the redistribution circuit structure at least through the interposer.
Claim 1. A multi-chip package, comprising: an interposer including a dielectric body, a plurality of semiconductor bodies separated by the dielectric body, a through via penetrating through the dielectric body, and a wiring structure located in each of the plurality of semiconductor bodies; a plurality of semiconductor chips located side by side on a first surface of the interposer and electrically connected to the wiring structure; an encapsulant located on the first surface of the interposer and encapsulating at least a portion of the plurality of semiconductor chips; and a redistribution circuit structure located on a second surface of the interposer opposite to the first surface of the interposer and electrically connected to the plurality of semiconductor chips through the through via.
Claim 2. The multi-chip package according to claim 1, wherein an interposer connection conductor is disposed on the first surface of the interposer, a chip connection conductor is disposed on a surface of each of the plurality of semiconductor chips closely adjacent to the interposer, and the interposer connection conductor and the chip connection conductor are bonded to each other.
Claim 3. The multi-chip package of claim 1, wherein an interposer-interconnecting conductor is disposed on the first surface of the interposer, a chip-connecting conductor is disposed on a surface of each of the plurality of semiconductor chips closely adjacent to the interposer, and the interposer-interconnecting conductor and the chip-connecting conductor are bonded to each other.
Claim 3. The multi-chip package according to claim 2, wherein a bonding surface between the interposer connection conductor and the chip connection conductor is a solderless bonding surface.
Claim 4. The multi-chip package of claim 3, wherein a bonding surface between the interposer-interconnecting conductor and the chip-connecting conductor is a solderless bonding surface.
Claim 4. The multi-chip package according to claim 2, wherein the interposer connection conductor and the chip connection conductor are bonded through a bonding metal with a melting point lower than 200°C.
Claim 5. The multi-chip package of claim 3, wherein the interposer-interconnecting conductor and the chip-connecting conductor are bonded through a bonding metal with a melting point lower than 200°C.
Claim 5. The multi-chip package of claim 2, further comprising a first bump located between the interposer connection conductor and the chip connection conductor.
Claim 6. The multi-chip package of claim 3, further comprising a first bump located between the interposer-interconnecting conductor and the chip-connecting conductor.
Claim 6. The multi-chip package of claim 5, further comprising a second bump located between the first bump and the chip connection conductor.
Claim 7. The multi-chip package of claim 6, further comprising a second bump located between the first bump and the chip-connecting conductor.
Claim 7. The multi-chip package according to claim 2, further comprising: a passivation layer disposed between the interposer and the plurality of semiconductor chips and encapsulating the interposer connection conductor and the chip connection conductor.
Claim 8. The multi-chip package of claim 3, further comprising: a passivation layer disposed between the interposer and the plurality of semiconductor chips and encapsulating the interposer-interconnecting conductor and the chip-connecting conductor.
Claim 8. The multi-chip package of claim 2, wherein the interposer connection conductor comprises a first interposer connection conductor and a second interposer connection conductor, and a size of the first interposer connection conductor is greater than a size of the second interposer connection conductor.
Claim 9. The multi-chip package of claim 3, wherein the interposer-interconnecting conductor comprises a first interposer-interconnecting conductor and a second interposer-interconnecting conductor, and a width of the first interposer-interconnecting conductor is greater than a width of the second interposer-interconnecting conductor.
Claim 9. The multi-chip package of claim 8, wherein the chip connection conductor comprises a first chip connection conductor and a second chip connection conductor, and a size of the first chip connection conductor is greater than a size of the second chip connection conductor.
Claim 10. The multi-chip package of claim 9, wherein the chip-connecting conductor comprises a first chip-connecting conductor and a second chip-connecting conductor, and a width of the first chip-connecting conductor is greater than a width of the second chip-connecting conductor.
Claim 10. The multi-chip package of claim 9, wherein the first interposer connection conductor and the first chip connection conductor are bonded to each other, and the second interposer connection conductor and the second chip connection conductor are bonded to each other.
Claim 11. The multi-chip package of claim 10, wherein the first interposer-interconnecting conductor and the first chip-connecting conductor are bonded to each other, and the second interposer-interconnecting conductor and the second chip-connecting conductor are bonded to each other.
Claim 19. A multi-chip package, comprising: an interposer comprising a wiring structure, an opening exposing at least a portion of the wiring structure, and an interposer via disposed in the opening and electrically connected to the wiring structure; a plurality of semiconductor chips disposed on a first surface of the interposer and electrically connected to each other through the interposer; and a redistribution circuit structure disposed on a second surface of the interposer opposite to the first surface of the interposer and connected to the interposer via, wherein the plurality of semiconductor chips are electrically connected to the redistribution circuit structure at least through the interposer.
Claim 18. A multi-chip package, comprising: an interposer including a dielectric body, a semiconductor body, a through via penetrating through the dielectric body and a wiring structure located in the semiconductor body, the through via and the wiring structure being spaced apart from each other; a plurality of semiconductor chips located side by side on a first surface of the interposer, each of the plurality of semiconductor chips being electrically connected to the wiring structure and the through via; and a redistribution circuit structure located on a second surface of the interposer and electrically connected to the through via, the second surface of the interposer being opposite to the first surface of the interposer.


Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816